Citation Nr: 0601888	
Decision Date: 01/23/06    Archive Date: 01/31/06

DOCKET NO.  00-16 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel







INTRODUCTION

The veteran had active military service from November 1988 to 
January 1993.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2000 rating decision, and was remanded 
in September 2003.

The veteran requested, but failed to appear for, a hearing 
before a member of the Board sitting at the RO, scheduled for 
August 5, 2003. 


FINDING OF FACT

The preponderance of evidence fails to confirm the veteran's 
alleged in-service stressors.  


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The Board notes that during the course of this appeal the 
regulations for determining service connection for PTSD from 
sexual assaults were revised effective March 7, 2002.  67 
Fed. Reg. 10,332 (Mar. 7, 2002).  However, the differences 
between the two versions have no bearing on the determination 
of this case.

Under both versions of the regulations, service connection 
for PTSD requires medical evidence establishing a diagnosis 
of the condition; a link, established by medical evidence, 
between current symptomatology and a claimed in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).  

If a post-traumatic stress disorder claim is based on an in-
service personal assault, the regulations authorize the use 
of evidence from sources other than the veteran's service 
records to corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavioral changes following the claimed assault is one type 
of relevant evidence that may be found in these sources.  
Examples of behavioral changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  38 C.F.R. § 3.304(f)(3).

The veteran has alleged three stressful events in service to 
which he attributes his currently diagnosed PTSD: in June 
1991 the veteran alleges he was raped by an unidentified 
officer while confined in the brig of his ship; he also 
reports that a Middle Eastern man was shot while he was on 
duty aboard ship docked at a Middle Eastern Port; and the 
veteran reports viewing dead bodies while performing his 
duties on the ship.  However, the veteran's claims file is 
void of credible evidence corroborating any of his alleged 
stressors.

There are no reports of the sexual assault contemporary to 
the incident, as the veteran indicated he never reported the 
assault to any authorities, either military or civilian; and 
service medical records fail to show any psychiatric problems 
while the veteran was on active duty.  Additionally, on a 
personal medical history survey in January 1992, the veteran 
indicated that he was in good health and indicated "no" 
when asked if he had then, or had ever had, nervous trouble 
of any sort; and a medical officer also found him to be 
psychiatrically normal.

The evidence also fails to show behavioral changes following 
the date of the alleged rape.  Records reflect that the 
veteran went through substance abuse counseling in December 
1989, a year-and-a-half before the alleged rape, and that he 
had been drinking since at least 1988.  Thus, while the 
veteran had several alcohol-related punishments levied, 
including being disciplined shortly after the alleged rape, 
and was discharged for failure of alcohol rehabilitation, 
this is not necessarily indicative of a behavioral change as 
the veteran had alcohol related problems well before the 
alleged rape was reported to have occurred.

Additionally, there is no evidence that the veteran requested 
transfer, and while the veteran and his friend (see below) 
may have asserted that the veteran's performance declined 
following the alleged rape, the veteran was recommended for 
advancement twice, in January 1992, and then again in June 
1992, following the alleged rape. 

In support of the veteran's claim, a shipmate, with the same 
last name as the veteran, submitted a statement in September 
2005, roughly five years after the veteran filed his 
application for benefits, indicating that the veteran had 
confided in him that he had been raped while they were 
stationed together on their ship.  The friend added that he 
had known the veteran his whole life, although did not state 
the nature of their association, and the friend remarked that 
shortly after the incident the veteran's entire personality 
changed, and he went from a good kid with great manners, to 
being loud and obnoxious after drinking.  The friend further 
added that the veteran began drinking a lot, which he had 
never done before.  The statement also noted that the veteran 
took the friend down to the ship's biohazard area, showed him 
three body bags in the freezer, and unzipped one bag to 
reveal a dead body; and that the friend had been on board 
when a middle-eastern man was shot while the veteran stood 
pier sentry watch.  

While the friend is presumed competent to testify to what he 
saw and heard, the Board must determine the weight and 
credibility of the testimony, as those are factual questions 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  In this case, the friend 
had the same last name as the veteran and stated that he had 
known the veteran his whole life, but did not indicate any 
relationship between them other than as shipmates.  The 
friend also stated that the veteran only began drinking after 
the incident.  However, records document substance abuse 
counseling of the veteran more than a year before the alleged 
rape, which undermines the friend's statement.  Additionally, 
the letter arrived more than five years after the veteran 
filed his claim.  With regard to the third stressor, the 
friend reported that a man was shot while the veteran stood 
pier sentry watch, whereas the veteran indicated in his 
stressor questionnaire that the pier sentry shot the man.  As 
such, while the Board presumes the friend to be competent to 
testify, his testimony is not sufficient on its own to prove 
the occurrence of a rape in service, or either of the other 
two reported stressors.

Medical treatment records indicate that the veteran is 
currently receiving treatment for his diagnosed PTSD, and has 
been for the past few years.  In December 2004, the veteran 
underwent a VA examination at which the examiner recounted 
the veteran's alleged stressors, noting that the veteran 
drank a great deal after his first year in the service and 
that while intoxicated the veteran engaged in rather 
disorderly conduct and was occasionally assaultive.  The 
examiner opined that the veteran qualified for a diagnosis of 
PTSD based on his reported history which the examiner found 
credible and consistent, although the examiner noted that 
there was no explicit corroborating collateral evidence about 
the sexual assault.  The examiner indicated that the 
veteran's reported history could not be corroborated by his 
claims file, but nevertheless concluded that it was likely 
that during the course of the veteran being in the brig that 
a sexual assault might have occurred.  With regard to the 
veteran's allegation that he came in contact with dead bodies 
while on the ship, the examiner indicated that he did not 
know what to make of the statement. 

The Board notes that a bare conclusion, even one reached by a 
medical professional, is not probative without a factual 
predicate in the record.  Miller v. Brown, 11 Vet. App. 345, 
348 (1998).  While the Board may not ignore a medical 
opinion, it is certainly free to discount the relevance of a 
physician's statement. See Sanden v. Derwinski, 2 Vet. App. 
97 (1992).  The Board is not required to accept medical 
opinions that are based solely on recitation of history, such 
as this. Godfrey v. Brown, 8 Vet. App. 113, 121 (1995).  In 
this case, the examiner conceded that his opinion was based 
solely on the veteran's unsupported account of his history.  
Because the medical opinion was clearly based on that history 
alone, and since there is no objective documentation of any 
of the veteran's alleged stressors, the value of the medical 
opinion is lessened.

With regard to the second and third stressors, a review of 
the ship's command records did not evidence any killings by 
the ship's personnel, or any storage of dead bodies; and the 
veteran's claims file was void of any additional information 
that might corroborate his claimed stressors.    
 
Accordingly, while the veteran has been diagnosed with PTSD, 
his file is void of a confirmed in-service stressor.  Absent 
evidence the claimed in-service stressor occurred, a basis to 
establish service connection for PTSD has not been presented.  
Therefore, his claim is denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).
In the present case, notice was provided to the veteran in a 
letter dated in July 2004, which informed the veteran of all 
four elements required by the Pelegrini II Court as stated 
above. 

The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran in July 2004 was not given prior to 
the first adjudication of the claim, it was given prior to a 
subsequent adjudication (in a February 2005 supplemental 
statement of the case).  In short, the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and ample time to respond to 
VA notices.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

VA treatment records identified by the veteran have been 
obtained, as have service medical and personnel records.  
Records from the veteran's ship logs were also acquired, and 
the veteran was provided with several VA examinations (the 
reports of which have been reviewed and associated with the 
claims file).  Additionally, the veteran was scheduled for a 
hearing before the Board, but failed to appear for the 
hearing, and, in June 2005, the veteran indicated that he had 
no further evidence or information to submit with regard to 
his appeal.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, 
the veteran is not prejudiced by the Board's adjudication of 
his claims.  


ORDER

Service connection for PTSD is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


